ED

AN a

Case 1:19-cv-01403-MJR Document 16 Filed 02/09/21 Paget okt

-f fs
Co
NYp

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

 

 

JOSHUA E., 19-CV-01403-MJR
DECISION AND ORDER
Plaintiff,
-V-
ANDREW SAUL,

Commissioner of Social Security,

Defendant.

 

Pursuant to 28 U.S.C. §636(c), the parties consented to have a United States
Magistrate Judge conduct all proceedings in this case. (Dkt. No. 15)

Plaintiff Joshua E." (“Plaintiff’) brings this action pursuant to 42 U.S.C. §§ 405(g)
and 1383(c)(3) seeking judicial review of the final decision of the Commissioner of Social
Security (“Commissioner” or “defendant”) denying his application for Disability Insurance
Benefits (“DIB”) and Supplemental Security Income (“SSI”) pursuant to the Social Security
Act (the “Act”). Both parties have moved for judgment on the pleadings pursuant to Rule
12(c) of the Federal Rules of Civil Procedure. For the following reasons, Plaintiff's motion
(Dkt. No. 8) is denied, defendant's motion (Dkt. No. 11) is granted, and the case is

dismissed.

 

'In accordance with the District's November 18, 2020, Standing Order, plaintiff is identified by first name
and last initial.
Case 1:19-cv-01403-MJR Document 16 Filed 02/09/21 Page 2 of 11

BACKGROUND?
Plaintiff protectively filed his applications for DIB and SSI benefits on March 17,
2017, alleging an onset date of December 2, 2016, due to chronic kidney failure, edema,
diabetes, and “cathederal in chest.” (Administrative Transcript [“Tr.”] 162-76). Plaintiff's
claims were denied initially on May 18, 2017, and he thereafter filed a written request for
a hearing on June 2, 2017. (Tr. 69, 102, 106-107). On October 19, 2018, a hearing was
held before Administrative Law Judge (“ALJ”) Marilyn D. Zahm in Jamestown, New York.
(Tr. 33-68). Plaintiff appeared with counsel. A vocational expert also participated at the
hearing via telephone. On November 16, 2018, the ALJ issued a decision finding Plaintiff
not disabled from December 2, 2016, through the date of the decision. (Tr. 12-68). The
Appeals Council denied Plaintiffs request for review on August 22, 2019, making the

ALJ's decision the final decision of the Commissioner. (Tr. 1-6). This action followed.

DISCUSSION
I. Scope of Judicial Review
The Court’s review of the Commissioner's decision is deferential. Under the Act,
the Commissioner's factual determinations “shall be conclusive” so long as they are
“supported by substantial evidence,” 42 U.S.C. §405(g), that is, supported by “such
relevant evidence as a reasonable mind might accept as adequate to support [the]
conclusion,” Richardson v. Perales, 402 U.S. 389, 401 (1971) (internal quotation marks

and citation omitted). “The substantial evidence test applies not only to findings on basic

 

* The Court presumes the parties’ familiarity with Plaintiffs medical history, which is summarized in the
moving papers.

 
Case 1:19-cv-01403-MJR Document 16 Filed 02/09/21 Page 3 of 11

evidentiary facts, but also to inferences and conclusions drawn from the facts.” Smith v.
Colvin, 17 F. Supp. 3d 260, 264 (W.D.N.Y. 2014). “Where the Commissioner’s decision
rests on adequate findings supported by evidence having rational probative force,” the
Court may “not substitute [its] judgment for that of the Commissioner.” Veino v. Barnhart,
312 F.3d 578, 586 (2d Cir. 2002). Thus, the Court’s task is to ask “whether the record,
read as a whole, yields such evidence as would allow a reasonable mind to accept the
conclusions reached’ by the Commissioner.” Silvers v. Colvin, 67 F. Supp. 3d 570, 574
(W.D.N.Y. 2014) (quoting Sample v. Schweiker, 694 F.2d 639, 642 (9th Cir. 1982)).

Two related rules follow from the Act’s standard of review. The first is that “i]t is
the function of the [Commissioner], not [the Court], to resolve evidentiary conflicts and to
appraise the credibility of witnesses, including the claimant.” Carroll v. Sec’y of Health &
Human Servs., 705 F.2d 638, 642 (2d Cir. 1983). The second rule is that “[glenuine
conflicts in the medical evidence are for the Commissioner to resolve.” Veino, 312 F.3d
at 588. While the applicable standard of review is deferential, this does not mean that the
Commissioner's decision is presumptively correct. The Commissioner's decision is, as
described above, subject to remand or reversal if the factual conclusions on which it is
based are not supported by substantial evidence. Further, the Commissioner’s factual
conclusions must be applied to the correct legal standard. Kohler v. Astrue, 546 F.3d
260, 265 (2d Cir. 2008). Failure to apply the correct legal standard is reversible error. /d.

lI. Standards for Determining “Disability” Under the Act

A “disability” is an inability “to engage in any substantial gainful activity by reason
of any medically determinable physical or mental impairment which can be expected to

result in death or which has lasted or can be expected to last for a continuous period of

-3-
Case 1:19-cv-01403-MJR Document 16 Filed 02/09/21 Page 4 of 11

not less than twelve (12) months.” 42 U.S.C. §§423(d)(1)(A), 1382c(a)(3)(A). The
Commissioner may find the claimant disabled “only if his physical or mental impairment
or impairments are of such severity that he is not only unable to do his previous work but
cannot, considering his age, education, and work experience, engage in any other kind
of substantial gainful work which exists in the national economy, regardless of whether
such work exists in the immediate area in which he lives, or whether a specific job vacancy
exists for him, or whether he would be hired if he applied for work.” /d. §§423(d)(2)(A),
1382c(a)(3)(B). The Commissioner must make these determinations based on “objective
medical facts, diagnoses or medical opinions based on these facts, subjective evidence
of pain or disability, and . . . [the claimant's] educational background, age, and work
experience.” Dumas v. Schweiker, 712 F.2d 1545, 1550 (2d Cir. 1983) (first alteration in
original) (quoting Miles v. Harris, 645 F.2d 122, 124 (2d Cir. 1981)).

To guide the assessment of whether a claimant is disabled, the Commissioner has
promulgated a “five-step sequential evaluation process.” 20 C.F.R. §§404.1520(a)(4),
416.920(a)(4). First, the Commissioner determines whether the claimant is “working” and
whether that work “is substantial gainful activity.” /d. §§404.1520(b), 416.920(b). If the
claimant is engaged in substantial gainful activity, the claimant is “not disabled regardless
of [his or her] medical condition or . . . age, education, and work experience.” /d.
§§404.1520(b), 416.920(b). Second, if the claimant is not engaged in substantial gainful
activity, the Commissioner asks whether the claimant has a “severe impairment.” /d.
§§404.1520(c), 416.920(c). To make this determination, the Commissioner asks whether
the claimant has “any impairment or combination of impairments which significantly limits

[the claimant’s] physical or mental ability to do basic work activities.” Id. §§404.1520(c),
Case 1:19-cv-01403-MJR Document 16 Filed 02/09/21 Page 5of11

416.920(c). As with the first step, if the claimant does not have a severe impairment, he
or she is not disabled regardless of any other factors or considerations. /d.
§§404.1520(c), 416.920(c). Third, if the claimant does have a severe impairment, the
Commissioner asks two additional questions: first, whether that severe impairment meets
the Act’s duration requirement, and second, whether the severe impairment is either listed
in Appendix 1 of the Commissioner's regulations or is “equal to” an impairment listed in
Appendix 1. /d. §§404.1520(d), 416.920(d). If the claimant satisfies both requirements
of step three, the Commissioner will find that he or she is disabled without regard to his
or her age, education, and work experience. /d. §§404.1520(d), 416.920(d).

If the claimant does not have the severe impairment required by step three, the
Commissioner's analysis proceeds to steps four and five. Before doing so, the
Commissioner must “assess and make a finding about [the claimant’s] residual functional
capacity [“RFC”] based on all the relevant medical and other evidence’ in the record. /d.
§§404.1520(e), 416.920(e). RFC “is the most [the claimant] can still do despite [his or
her] limitations.” /d. §§404.1545(a)(1), 416.945(a)(1). The Commissioner's assessment
of the claimant's RFC is then applied at steps four and five. At step four, the
Commissioner “compare{s] [the] residual functional capacity assessment . . . with the
physical and mental demands of [the claimant's] past relevant work.” /d. §§404.1520(f),
416.920(f). If, based on that comparison, the claimant is able to perform his or her past
relevant work, the Commissioner will find that the claimant is not disabled within the
meaning of the Act. Id. §§404.1520(f), 416.920(f). Finally, if the claimant cannot perform
his or her past relevant work or does not have any past relevant work, then at the fifth

step the Commissioner considers whether, based on the claimant’s RFC, age, education,
Case 1:19-cv-01403-MJR Document 16 Filed 02/09/21 Page 6 of 11

and work experience, the claimant “can make an adjustment to other work.”  /d.
§§404.1520(g)(1), 416.920(g)(1). If the claimant can adjust to other work, he or she is
not disabled. /d. §§404.1520(g)(1), 416.920(g)(1). If, however, the claimant cannot
adjust to other work, he or she is disabled within the meaning of the Act. /d.
§§404.1520(g)(1), 416.920(g)(1).

The burden through steps one through four described above rests on the claimant.
If the claimant carries his burden through the first four steps, “the burden then shifts to
the [Commissioner] to show there is other gainful work in the national economy which the
claimant could perform.” Carroll, 705 F.2d at 642.

NI. The ALJ’s Decision

At step one, the ALJ found Plaintiff had not engaged in substantial gainful activity
since December 2, 2016, the alleged onset date. (Tr. 17). At step two, the ALJ found
that Plaintiff had the following severe impairments: nephrotic syndrome; diabetes
mellitus; diabetic neuropathy; and diabetic retinopathy. (Tr. 17-19). At step three, the
ALJ concluded that Plaintiff did not have an impairment or combination of impairments
that met or medically equaled one of the listed impairments in 20 C.F.R. Part 404, Subpart
P, Appendix 1. (Tr. 19-20).

Prior to proceeding to step four, the ALJ determined that Plaintiff retained the RFC
to perform light work as defined in the regulations except:

the claimant must avoid reading small print (i.e. 12 point type). The claimant is

able to stand and walk for 45 minutes at one time and sit for 2 hours at one time

and then lie flat for a short time (during normal breaks). The claimant must never

climb, balance, kneel, crawl, but can occasionally stoop and crouch. The claimant

must avoid unprotected heights, heavy moving machinery and temperature
extremes including humidity and vibrations.
Case 1:19-cv-01403-MJR Document 16 Filed 02/09/21 Page 7 of 11

(Tr. 20).

At step four of the sequential evaluation, the ALJ concluded that Plaintiff is unable
to perform any past relevant work. (Tr. 26). At step five, the ALJ found that, based on
Plaintiffs age, education, work experience, and RFC, there are jobs that exist in
Significant numbers in the national economy that Plaintiff can perform, including
Assembler, Table Worker, and Laminator. (Tr. 27-28). Accordingly, the ALJ determined
that Plaintiff has not been under a disability from December 2, 2016, through the date of

the decision. (Tr. 28).

IV. Plaintiffs Challenge

Plaintiff argues that the ALJ’s RFC determination is not supported by substantial
evidence because it was not “tethered” to a medical source opinion. The Court finds this
argument without merit.

Although medical opinions are considered in assessing a claimant’s RFC, ALJs
are not required to adopt wholesale any one opinion. It is the ALJ’s duty to assess the
record as a whole, resolve any conflicts, and formulate a RFC finding that is unique to the
claimant and the evidence of record. See 20 C.F.R. §§ 404.1527(d)(2) and 416.927(d)(2)
(“Although we consider opinions from medical sources on issues such as ... your residual
functional capacity...the final responsibility for deciding these issues is reserved to the
Commissioner.”); see also Cage v. Comm’r of Soc. Sec., 692 F.3d 118, 122 (2d Cir. 2012)
(“In our review, we defer to the Commissioner's resolution of conflicting evidence.”); Veino
v. Barnhart, 312 F.3d 578, 588 (2d Cir. 2002) (“Genuine conflicts in the medical evidence

are for the Commissioner to resolve.”).
Case 1:19-cv-01403-MJR Document 16 Filed 02/09/21 Page 8 of 11

Here, the record shows that Plaintiffs diabetes was well controlled in November
2016, but worsened during his incarceration, resulting in kidney failure and approximately
three months of dialysis. (Tr. 38-39, 291). Plaintiff experienced body-wide swelling and
was admitted for treatment in January 2017. (Tr. 298, 312). Testing revealed large
proteinuria due to recurrent nephrotic syndrome. (Tr. 299). Plaintiff underwent dialysis
and he improved sufficiently such that he was released back to the correctional facility in
February 2017. (Tr. 298-300). Outpatient dialysis was prescribed. (Tr. 300). Plaintiffs
condition further improved, his kidney functioning recovered, and the dialysis catheter
was removed on April 7, 2017. (Tr. 296-297, 528-529).

Consultative examiner, Dr. Nikita Dave, M.D., examined Plaintiff in May 2017,
shortly after dialysis was complete. (Tr. 342-346). Dr. Dave opined that Plaintiff had
several moderate to marked limitations, he would benefit from sedentary activities, and
he may need allowances for continued medical care requiring frequent hospital or
physician visits. (Tr. 346). As the ALJ noted, Dr. Dave’s opined limitations were
consistent with the medical evidence at that time, but subsequent evidence shows that
Plaintiff experienced subsequent improvement. (Tr. 25, 344-345).

Plaintiffs edema was improved, but still present, in June 2017, despite his
noncompliance with fluid and salt restrictions. (Tr. 497, 501). By July 2017, the medical
record shows no edema. (Tr. 466). Later that month, Plaintiff admitted being
noncompliant with fluid and salt restrictions, and he had edema, but it was much
improved. (Tr. 495). Plaintiff had only trace edema in September 2017. (Tr. 486, 488).
He had no edema in October, November, and December 2017; and no edema in January

or March 2018. (Tr. 359, 362, 368, 448, 451, 457, 460, 462).
Case 1:19-cv-01403-MJR Document 16 Filed 02/09/21 Page 9 of 11

In September 2018, DNP Elizabeth Printup opined that Plaintiff had no lifting or
carrying limitations, but walking and standing were limited to 45 minutes due to leg and
feet pain. (Tr. 540). Plaintiff needed to lay flat after sitting two hours; he could not climb,
balance, kneel or crawl; but he could occasionally stoop and crouch (Tr. 541). His ability
to reach, handle, feel, see small print, hear, and speak were affected by his condition, but
his ability to push and pull was not. (Tr. 541). DNP Printup also opined that Plaintiff had
restrictions with heights, moving, machinery, temperature extremes, chemicals, dust,
noise, fumes, humidity, and vibration. (Tr. 541). She assessed that Plaintiff was disabled.
(Tr. 542).

The ALJ’s RFC finding is consistent with the record as a whole, including treating
source opinion evidence. The ALJ found that Plaintiff could stand and walk 45 minutes
at one time, consistent with DNP Printup’s opinion and Plaintiff's testimony. (Tr. 20, 42,
540). The ALJ restricted Plaintiff from climbing, balancing, kneeling, and crawling, but
found that he could occasionally stoop and crouch — all of which are consistent with DNP
Printup’s opinion. (Tr. 20, 541). DNP Printup stated that Plaintiff had difficulty reading
“small” print and the ALJ restricted Plaintiff from reading small print. (Tr. 20, 541). The
ALJ also restricted Plaintiff from unprotected heights, heavy moving machinery, and
temperature extremes including humidity and vibrations consistent with DNP Printup’s
opinion. (Tr. 20, 542).

The ALJ further found that Plaintiff could sit for two hours but he must then lie flat
for a short time, consistent with DNP Printup’s opinion. (Tr. 20, 541). Plaintiff argues
that, aside from his testimony, there is no clear evidence demonstrating the frequency or

amount of time he needed to lay down. However, Plaintiff has the burden to provide

-9-
Case 1:19-cv-01403-MJR Document 16 Filed 02/09/21 Page 10 of 11

evidence demonstrating disability. See 20 C.F.R. §§ 404.1512 and 416.912. He cannot
satisfy his burden with a lack of evidence. A lack of supporting evidence on a matter for
which the claimant bears the burden of proof, particularly when coupled with other
inconsistent record evidence, can constitute substantial evidence supporting a denial of
benefits. See Talavera v. Astrue, 697 F.3d 145, 153 (2d Cir. 2012). Plaintiff bears the
burden through step four. See Burgess v. Astrue, 537 F.3d 117, 128 (2d Cir. 2008)
(claimant bears both the general burden of proving disability within the meaning of

the Act and the burden of proof at the first four steps).

The ALJ gave sufficient reasons for those limitations that she did not adopt. For
instance, DNP Printup opined that Plaintiff had no lifting and carrying limitations. (Tr.
540). However, the ALJ limited Plaintiff to light work, consistent with Plaintiff's testimony
that he could lift and carry 10 pounds in each hand. (Tr. 20, 43). DNP Printup also opined
that Plaintiff was limited with respect to reaching, handling, feeling, hearing, and speaking.
(Tr. 541). However, Plaintiff testified that he could reach overhead and use his hands
and arms to push and pull and there was no evidence supporting hearing or speaking
limitations. (Tr. 43). Additionally, Plaintiff had intact hand and finger dexterity, normal
grip strength, and he could zip, button, and tie bilaterally during examination by Dr. Dave.
(Tr. 345). DNP Printup opined that Plaintiff had restrictions with pulmonary irritant such
as chemicals, dust, and fumes and she assessed that Plaintiff was disabled. (Tr. 541-
42). As the ALJ properly noted, Plaintiff continues to smoke which is inconsistent with
limitations due to pulmonary irritants. (Tr. 25, 44, 285, 307, 313, 320, 343, 358, 445, 448,
451, 458). Moreover, the medical record also fails to support complaints or limitations

resulting from pulmonary irritants. Finally, DNP Printup’s statement that Plaintiff was

-10-
Case 1:19-cv-01403-MJR Document 16 Filed 02/09/21 Page 11 of 11

disabled is not a medical opinion. Rather, it involves vocational issues and application of
the social security program rules and it is an issue reserved to the Commissioner. See
20 C.F.R. §§ 404.1527(d) and 416.927(d) (“We will not give any special significance to
the source of an opinion on issues reserved to the Commissioner’).

In sum, the Court finds that the ALJ formulated a RFC finding that is supported by

substantial evidence and appropriately accounted for all of Plaintiffs functional limitations.

CONCLUSION
. For the following reasons, Plaintiffs motion for judgment on the pleadings (Dkt.
No. 8) is denied, defendant's motion for judgment on the pleadings (Dkt. No. 11) is
granted, and the case is dismissed.
The Clerk of Court shall take all steps necessary to close this case.
SO ORDERED.
Dated: February 9, 2021 -

Buffalo, New York
MYutard )) UCssn.

MICHAEL J. RO
United States vcbistets Judge

 

-11-
